internal_revenue_service number release date index number -------------------- ----------------------------------- --------------------------------------------- --------------------------------------------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-104857-06 date date legend grantor spouse child a child b_trust date year year year year year year dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dear --------------- - - - - - - - - - - - - - - - - - - ---------------------------------------------- ---------------------------------------------- -------------------- ---------------------- --------------------------------------------------------- ------------------- ------- ------- ------- ------- ------- ------- ------------- ----------- ------------- ------------- ----------- ----------- this letter is in response to a letter from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of grantor’s and spouse’s respective generation-skipping_transfer gst exemptions plr-104857-06 the facts and representations submitted are summarized as follows grantor and spouse retained an attorney who in year drafted a_trust instrument trust for the primary benefit of their children child a and child b and their descendants however neither grantor nor spouse signed the instrument notwithstanding that the trust was not executed in year grantor transferred dollar_figurem to trust grantor and spouse each filed separate united_states gift and generation- skipping transfer_tax returns form sec_709 on which they elected under sec_2513 to treat all transfers in year as made one-half by each spouse the accounting firm that prepared the returns failed to include a copy of trust with the return and failed to allocate grantor’s and spouse’s available gst tax exemptions to the transfers to trust in year in year grantor and spouse transferred dollar_figuren to trust but pursuant to advice from the accounting firm did not file gift_tax returns for year consequently grantor and spouse did not allocate their available gst tax exemption to the transfers to trust in year on date in year grantor revised trust and formally executed the trust instrument such that trust was irrevocable subsequently in year grantor transferred dollar_figureo to trust grantor and spouse filed separate gift_tax returns on which they elected to treat the transfer in year as made one-half by each spouse the accounting firm prepared the returns and failed to allocate grantor’s and spouse’s available gst tax exemptions to the transfers to trust in year in year grantor transferred dollar_figurep to trust in two separate transfers grantor and spouse again filed separate gift_tax returns on which they elected to treat all transfers in year as made one-half by each spouse the accounting firm again prepared the returns and again failed to allocate grantor’s and spouse’s available gst tax exemptions to the transfers to trust in year likewise in year grantor transferred dollar_figureq to trust again grantor and spouse filed separate gift_tax returns on which they elected to treat the transfer in year as made one-half by each spouse the accounting firm again prepared the returns and again failed to allocate grantor’s and spouse’s available gst tax exemptions to the transfers to trust in year in year grantor and spouse each separately transferred dollar_figurer to trust because the transfers were made by each donor grantor and spouse did not elect to treat the transfers as made one-half by each spouse the accounting firm again prepared the returns and again failed to allocate grantor’s and spouse’s available gst tax exemptions to the transfers to trust in year plr-104857-06 it is represented that no additions have been made to trust since year and no distributions have been made to skip persons from trust sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2602 provides that the amount of the tax is the taxable_amount multiplied under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 effective for the years involved in this case for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return for such transfer the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the date of such transfer sec_2642 states that for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 plr-104857-06 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period etip sec_2642 provides generally that the value of such property shall be its value as of the close of the estate_tax_inclusion_period sec_2642 provides that the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if the transferor died under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-104857-06 sec_301_9100-3 provides that in general requests for extensions of time requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and spouse are granted an extension of time of days from the date of this letter to make allocations of their respective gst exemptions with respect to the transfers to trust as follows sec_301_9100-3 provides that a taxpayer is deemed to have acted prior to date trust was subject_to an etip on date any amounts previously transferred to trust became completed gifts and the etip closed accordingly an extension is granted to allocate grantor and spouse’s gst exemptions with respect to the transfers to trust that became complete on date the allocations will be effective as of date and the inclusion_ratio resulting from these allocations will be determined based on the fair_market_value of trust as determined as of date in addition an extension is granted to allocate grantor and spouse’s gst exemptions with respect to transfers to trust made after date in year sec_3 through the allocations with respect to these transfers will be effective as of the dates of the transfers and the inclusion_ratio of the trust resulting from these allocations will be determined based on the value of the transfers to trust as determined for federal gift_tax purposes these allocations should be made on separate supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return filed for year sec_3 through the forms are to be filed with the internal_revenue_service center cincinnati oh except as expressly provided herein no opinion is expressed or implied plr-104857-06 a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by grantor and spouse and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination pursuant to the power_of_attorney on file with this office this letter is being sent this ruling is directed only to the taxpayers requesting it sec_6110 to taxpayers' representative provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purpose sec_2 copies of this letter cc
